Exhibit 10.8

 



AMENDMENT NO. 1

TO

LETTER AGREEMENT

 

This Amendment No. 1 to the Letter Agreement (this “Amendment”), entered into as
of May 13, 2019, is by and among Insurance Acquisition Corp. (the “Company”) and
the security holders, officers and directors of the Company that are signatories
hereto.

 

RECITALS

A.                The Letter Agreement (the “Letter Agreement”) was made as of
March 19, 2019 by and among the Company and certain security holders, officers
and directors of the Company.

B.                 Certain officers and directors of the Company have sought
permission to participate in the formation of, or become an officer or director
of, a new blank check company focused on seeking businesses providing insurance
or insurance related services, which is prohibited by the Letter Agreement
until, among other occurrences, the entry into a definitive agreement by the
Company for a Business Combination.

C.                 The Company and each of the other parties signatory hereto
desire to amend the Letter Agreement pursuant to the terms and conditions of
this Amendment.

D.                All capitalized terms not otherwise defined herein shall have
the meaning set forth in the Letter Agreement.

NOW, THEREFORE, for and in consideration of the foregoing recitals and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1.                  Section 13 of the Letter Agreement is hereby deleted in its
entirety and replaced with the following:

“13. Each officer and director of the Company acknowledges and agrees that the
Company will not consummate any Business Combination with any company or
involving any assets with which or about which an officer or director has had
any discussions in such person’s capacity as an officer or director of the
Company, formal or otherwise, prior to the consummation of the Offering, with
respect to a Business Combination. Until the earlier of (i) the entry into a
definitive agreement by the Company for a Business Combination; (ii) the
liquidation of the Company; (iii) the termination of such person as an officer
or director of the Company or (iv) the date that is 18 months after the
completion of the IPO (each, a “Prohibition Release Event”), each officer and
director of the Company agrees (A) not to participate in the formation of, or
become an officer or director of, any blank check company focused on seeking
businesses providing insurance or insurance related services, and (B) not to
serve as an officer or other employee of a blank check company. Notwithstanding
the foregoing, each officer and director of the Company, prior to a Prohibition
Release Event, may participate in the formation of, or become an officer or
director of, any blank check company (a “SPAC”), provided that the activities of
such SPAC prior to the occurrence of a Prohibition Release Event shall be
limited to the following: (1) the engagement of underwriters for the proposed
offering (it being understood that no “Testing the Waters” meetings with
prospective investors, or other marketing or “public-facing” activities shall be
permissible); (2) the engagement of other service providers, including auditors,
legal counsel, finance consultants and financial printers; (3) the formation and
establishment of the required legal entities for such SPAC and activities
related thereto; and (4) the preparation and submission of a confidential draft
registration statement on Form S-1 to the Commission (it being understood that
no live filing of the registration statement or any other “public-facing”
activities shall be permissible).”

2.In all other respects the Letter Agreement remains in full force and effect,
without amendment.

 

3.This Amendment may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Amendment delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Amendment.

 

[Signatures Follow]





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to the
Letter Agreement to be executed as of the date first written above.

 

 

INSURANCE ACQUISITION CORP.

 

 

  By:    /s/ John M. Butler   Name:  John M. Butler   Title: President and Chief
Executive Officer

 

 

INSURANCE ACQUISITION SPONSOR, LLC

 

 

  By:    /s/ Daniel G. Cohen   Name: Daniel G. Cohen   Title: Chief Executive
Officer

 

 

DIOPTRA ADVISORS, LLC

 

 

  By:    /s/ Daniel G. Cohen   Name: Daniel G. Cohen   Title:  Chief Executive
Officer

 

 

COHEN & COMPANY, LLC

 

 

  By:    /s/ Joseph W. Pooler, Jr.   Name: Joseph W. Pooler, Jr.   Title: Chief
Financial Officer



[Signature Page to Amendment]



 



 

 

   /s/ Daniel G. Cohen   Daniel G. Cohen, individually        /s/ John M. Butler
  John M. Butler, individually        /s/ Paul Vernhes   Paul Vernhes,
individually        /s/ Joseph W. Pooler, Jr.   Joseph W. Pooler, Jr.,
individually        /s/ John C. Chrystal   John C. Chrystal, individually      
/s/ Stephanie Gould Rabin   Stephanie Gould Rabin, individually       /s/ Sasson
Posner   Sasson Posner, individually       /s/ Joseph M. Scheerer   Joseph M.
Scheerer, individually    

 

  

[Signature Page to Amendment]





